DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s priority benefit that this application is a continuation of 16/774,226, filed January 28, 2020, now USP 11,155,480 which claims benefit to provisional application 62/798,245 filed January 1, 2019 is acknowledged.
Response to Amendment
Applicant’s Preliminary Amendment of September 21, 2021 is acknowledged wherein claims 1-22 have been canceled.  Claim 23 has been amended newly added claims 24-44 are pending.  Action on the merits of claims 23-44 follows:
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an annotated IDS noting consideration is attached herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 43, applicant recites the intended us of the composition where the composition is proved into a water system to generate a treated water.  Applicant is reminded the intended use of the composition can only be claimed as a method claim.  The claim construction is incorrect.  Applicant is claiming a composition the claim should only list the ingredients of the composition and amounts, how the composition is used in a water system is not proper claim construction and applicant should draft claim 43 as a method.   If applicant corrects the claim and claims a method claim, applicant is forewarned that newly amended claims would be subject to a new ground of rejection under Non-Statutory Obviousness Type Double Patenting rejection over USP 11,155,480 and the newly ground of rejection would be a permissible FINAL Rejection necessitated by amendment.
Claims 43-44 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  How the composition is used and added to a water system does not further limit the composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balasubramanian et al., US PgPub 2019/0223434 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Balasubramanian et al. teach compositions comprising polymers derived from alkyl polyglucosides functionalized with cationic side chains.  The composition as claimed by Balasubramanian et al. is a cationic alkyl polyglycoside which is cationic alkyl polyglucoside comprising one or more glucose unites and least one cationic alkyl group R-Y, wherein R is an alkyl group and Y is a cationic group.  The formula for the cationic alkyl polyglucoside in claim 25 and in claim 32 has been fully taught in Balasubramanian et al.  The corrosion inhibitors include an imidazoline, compounds, a quaternary ammonium compound, a pyridinium compound, a phosphate ester or combination thereof.[Note Paragraph [0046].  The imidazoline can be derived from a diamine such as ethylene diamine (EDA), diethylene triamine (DETA) or triethylene tetraamine (TETA) [Note Paragraphs [0045-0048] and can include an imidazoline of Formula (7) as described in Paragraph[0048].  Balasubramanian et al. teach that the suitable foamers can includes anionic surfactants, cationic surfactants, nonionic surfactants, amphoteric surfactants, zwitterionic surfactants, fluoro-surfactants and combinations thereof.[Note Paragraph [0072].  Balasubramanian et al. further teach that the composition can further comprise a non-oxidizing biocide, a foam, a suitable corrosion inhibitor and combinations thereof.[Note Paragraph[0037]]  The non-oxidizing biocide can comprise a quaternary amine compounds or quaternary phosphonium salt,  or a halogenated compound and/or a sulfur compound.  [Note Paragraphs [0038-0043].  Specifically, the biocide is taught in Paragraphs [0038-0044], and specifically taught is using halogenated compounds, phosphonium salts or sulfate.  The composition taught by Balasubramanian et al. fully anticipate applicant’s claims as presently drafted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-44 of co-pending Application No. 17/448,293(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant fouling control  composition as claimed comprises the same compositional ingredients as the corrosion control composition both claiming a composition comprises a cationic alkyl polyglycoside and one or more corrosion control agents, the corrosion control agent claimed in the instant application is the same corrosion control agents claimed in the ‘293 application.  The cationic alkyl polyglycoside comprises one or more glucose units and at least one cationic alkyl group R-Y, wherein R is an alkyl group and Y is a cationic group.  Both the instant (invention) application and that of the ‘293 application is drafted with “comprising” language which opens the claim up to additional ingredients and the function of the ingredients.  The only difference between the claims is the intended use or how the composition is being used the composition is the same thus rendering the claim as being obvious to one having ordinary skill in the art at the time of filing.   Applicant is reminded that when the compositions are same the only way to obtain a patent is by claiming of method of using the composition.  A new use of an old composition is unpatentable except by claiming a method. Note the case law of In re Thuau 135 F.2d 344]  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhawan et al.’734 teach the use of multiple charged ionic compounds derived from polyamines for waste water clarification.  Dhawan et al. ‘040 teach multiple charged ionic compounds derived from poly amines and compositions thereof and methods of preparation.  Dhawan et al. teach using multiple charged cationic compounds derive from polyamines for clay stabilization in oil and gas operations.  Moloney et al. teach using cationic sugar-based compounds as corrosion inhibitors in a water system.  Hatchman et al. teach corrosion inhibitors wherein the surfactant used in the composition is a derivations of alkyl polyglycosides and derivatives of terpene alkoxylates.  Emiru et al. teach antimicrobial foam compositions containing cationic active ingredients.  O’Lenick, Jr teach functionalized polymeric surfactants based upon alkyl polyglycosides.  Kong et al. teach low residue cleaning solution comprising a C8-C10 alkylpolyglucoside.  Godfroid et al. teach antimicrobial compositions for hard surfaces.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771